Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 1 of 12 PageID #: 6




   EXHIBIT A
        Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 2 of 12 PageID #: 7



Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha 81vd E.
Charleston, WV 25305

                     USPS CERTIFIED MAIL""



                                                                                                  Mae Warner
                                                                                                Secretary Of State
                                                                                               State of West Virginia
                                                                                            Phone: 304-558-60Q0
                  921468011261 34100002440203                                                      886-767-8683
                                                                                                 Visit us online:
                                                                                                   www.wvsos.com
SINCLAIR IMEDIA III. INC.
C. T. Corporation System
1627QUARRIERST.
CHARLESTON, WV 25311-2124




    Control Number: 230933                                                    Agent: C. T. Corporation System
          Defendant: SINCLAIR MEDIA III. INC.                               County: Cabell
                       1627 QUARRIER ST.
                                                                        Civil Action: 18-C-563
                       CHARLESTON, WV 25311-2124 US
                                                                    Certified Number: 92148901125134100002440203
                                                                       Service Date: 12/4/2018


I am enclosing:

       1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attomey-in-fact. According to law, I have accepted
service of process in the name and on behatf of your corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process In the name and on behalfofyour coipaation as your attomey-in-fact Please address any questbns about f/r/s
document directly to the court or the plaintifTs attorney, shown in the enclosed paper,not to the Secretary ofState's office.



Sincerely,




Mac Warner
Secretary of State
    Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 3 of 12 PageID #: 8
                              CERTIFIED MAIL                          U.S.POGTAGE^nTKEveowES


/                                                 A
                                                                      JP25311 $008.37®
                                                                      0000336734DEC 04 2018




                                                  J
Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 4 of 12 PageID #: 9




                                             ® Wolters Kluwer




          Please note that the documents
   f      attached are of poor quality and the
          enclosed scan is of the best quality
          attainable. If you require improved
          quaiity documents, please contact the
         serving party.


       □ Please note that the documents appear
         to possibly be missing pages, but
          documents were scanned as received.
Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 5 of 12 PageID #: 10




                                         SUMMONS
             m THE CIRCUIT COURT OF CABELL COUNTY,WEST VIRGINIA
  JIMBARACH,

                  Plaintiff,

  V.
                                                                   Civil Action no.                        -Sfe3
                                                                    JUDGE                 Aw ..        >• _
                                                                        M                      HOWARD,JR.
  SINCLAR MEDIA HI,INC.,d/b/a
  WCHS-TV and WVAH-TV,

                 Defendant.



                                                                             rr;* *       CO
                                                                                     I
                                                                             »   :       crs    .     ->
 TO: SINCLAIR MEDUm,INC.,dba                                                     ,
                                                                             ... ./
                                                                                         rn
                                                                                         c->
                                                                                                •'   r-i
         WCHS-TV and WVAH-TV                                                              I
                                                                             t/l *       JC     M,—♦           t
         C/O CT Corporation System                                           —.O               , Vr-,
         1627 Quarrier Street                                                <"^         ij                   -
                                                                                         -I
                                                                                         Nj
                                                                                               r ;i'
                                                                                               C >S?
                                                                                                              {?
         Charleston, West Virginia 25311
                                                                                         —     o
                                                             3> •  0~  cn
         IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby Summoned and
 requued to serve upon Richard W. Walters, plaintiffs attorney, whose address is P. O. BOX
3973, CHARLESTON, WEST VIRGINIA 25339, an answer including any related counterclaim
you may have to the complaint filed against you in the above styled civil action, a true copy of
which is herewith delivered to you. You are required to serve your answer within 30 days after
service of this summons upon you, exclusive of the day of service. If you fail to do so, judgment
by default will be taken against you for the relief demanded in the complaint and you will be
thereafter barred finom asserting in another action any claim you may have which must be asserted
by counterclaim in the above style civil action.

Dated: NOtf 0 1 2018
Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 6 of 12 PageID #: 11


                                                                       FILED


                             CASE INFORMATION STATEMENT
                                                                     JTt HOOD
                                     CIVIL CASES
                                                                  CIRCUIT CLERK
                                                                  C'T.-l L CO. Y/y
          IN THE CIRCUIT COURT OF CABELL COUNTY,WEST VIRGINIA;

 I. CASE STYLE;


JIMBARACH,

                Plaintiir,

V.
                                                          Civil Action no.             7
                                                          JUDGE

SINCLAIR MEDU HI,INC.,d/b/a
                                                                  Isl GREGORf.'l!;
WCHS-TV and WVAH-TV,

                Defendant

                                        Days to Answer:           Type ofService:
Sinclair Media HI,Inc., d/b/a
WCeS-TV and WVAH-TV                            30                   SOS
do CT Coiporation System
1627 Quarrier Street
Charleston, WV 25311


n. TYPE OF CASE!


      TORTS                        OTHER                         CIVIL

      Asbestos                    .Adoption                     ^Appeal From
                                                                 Magistrate Court
     .Professional                 Contract                     .Petition For Modification
      Malpractice                                                OfMagistrate Soitence
     Personal                     .Real Property                 Miscellaneous
     Injury                                                      Civil

     .Wrongful                     Mental Health                 Other
     Death
Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 7 of 12 PageID #: 12




           ^Product                         Appeal of
           Liability                     Administrative Agency
     X Other Tort

  in. JURY DEMANDED;               X YES .                NO
     CASE WILL BE READY FOR TRIAL BY;                     August/2019

     DO YOU OR ANY OF YOUR CLIENTS OR WITNESSES IN Tms CASE
     REQUIRE SPECIAf. ACCOMMODATIONS DUE TO A DISABTEITV OR
        AGE?           Yes   X    No



    IF YES,PLEASE SPECIFY;

           Wheelchair accessible hearing room and other ficilities.
         Inteipreter or other auxiliary aid for the hearing
         impaired.

         Reader or other auxiliary aid for the visually
         impaired.

         Spokesperson or other auxiliary aid for die ^eech
         impair^.
         Other:




Attomey:          Richard W.Walters,Esq.(WVSB #6809) Reprt^aiting;
Firo:             Shafer & Shaffer,PLLC                         X Plaintiff   ttefend-nt
Address:          2116 Kanawha Blvd.
                PO Box 3973
                  Charleston, WV 25339

Telephone No:(304)344-8716
Fax No;(304)344-1481


Dated:
                                                          chard W.Walters
Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 8 of 12 PageID #: 13




             IN THE CIRCDIT COURT OF CABELL COUNTY,WEST VIRGINU
   JIM BARACH,

                   PlaintlH,

                                                                       Civil Action no.
                                                                       •'W^ooayX li'bw^p,jit-
  SINCLAIR MEDUm,INC.,d/b/a
  WCHS-TVandWVAH-TV,                                                                          R       _
                   Defendant.                                                      ..-3               IZ
                                                                                  o                   rn
                                         COMPLAINT                      :?5J               ^
         Comes now the Plaintiff,Jim Barach,by counsel,Richard W.Walters and Carl ^l?!^affer,
 and the law firm ofShaffer&Shaffer,PLLC,and for his Complaint againstthe Defendant,Sinclair
 Media III, Inc., states end allies as follows*

                                               PARTIES

        1.        Jim Barach ('Tlaintiff*) was, at all times relevant herein, a citizen and resident of
 Kanawha County, West Virginia.
       2.        Sinclair Media III, Inc. ("Defendant"), is a Maryland corporation authorized to
conduct business in the Cabell County, West Virginia, area and was actually conducting business
in Cabell County at all times relevant herein.

                                    JURISDICTION A VRNftip

       3.        TTiis Court has jurisdicdon over this action because Defendant conducts
in Cabell County, West Viiginia.
      4.         Venue is properin this Court as the Defendant conducts business in Cabell County,
West Virginia.
Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 9 of 12 PageID #: 14




                                     FACTUAL BACKGROUNn

           5.      Defendant operates two television stations, WCHS-TV and WVAH-TV,licensed
  to do business in Cabell County, West Virginia.
          6.      Defendant s primary business function is the operation oflocal news stations.
          7.       WCHS-TV and WVAH-TV*s,primary business function is the operation ofa local
  news station in the southern West Virginia area.
          8.      For diirteen years, begiiming July 11, 2005, Defendant employed PlaintifF as a
 meteorologist.

          9.      For the entire thirteen years of PlaintifTs employment with Defendant, Plaintiff
 served as Defendant's chief meteorologist.

          10.    For about the first eleven years ofPlaintiffs employment.Plaintiffreceived highly
 positive performance reviews.

          11.    For about the first eleven years of Plaintiffs employment, Defendant renewed
 Plaintiffs employment on a two-year or three-year contract basis.
        12.      In July 2017, Plaintiff received from Defendant his first negative performance
review.

        13.     In July 2017,Plaintiffs employment contract was renewed for one year rather than
the typical two years.

       14.      At that time.Plaintiff was approximately sixty years old.
       15.      In January 2018, Plaintiffs supervisor told Plaintiff that the station's weather
presentation needed to be "younger and hipper."
       16.      Defendant terminated Plaintiff's employment on June 1, 2018, with an effective
date ofJuly 31,2018.

       17.      Defendant rq)]aced Plaintiff widi a thirty-nine year old person.
                                                 2
Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 10 of 12 PageID #: 15




              18. Defendant promoted a pemon in Us eariy tUities as its monung meteorologist.
              19. Defendant promoted a person in Us twenties as its wedcend meteorologist

              20. PlamtifF mconromtes by referonce the allegations contamed m the precedmg
    paragraphs as iffiilly set forth herein.

             21. The West VirginiaHiunanRightsAct(«WVHRA").W.Va.Code§5.li.i gtsgg^
   roamtains that ."[ejqual opportumty m the areas ofemployment...is hereby declared to be a
   human right or civil right ofall persons without regard to...age." W.Va.Code§5-11-2.
         22. Defendant is an "employer" under the WVHRA,as defined m W.Va. Code § 5-
   ll-3(d).

           23. The WVHRA defines "discriminate" or "discrimination" as "to exclude fiom.or
  fell or refuse to extend to,a person equal opportumties because of...age." W.Va.Code§5-11-
  3(h).

         24. Accordmg to the WVHRA. it is unlawful "Wor any employer to discriminate
 against an mdividual with respect to compensation,hire,tenure,teims. conditioiis orprivileges of
 employment if the individual is iOile and competent to perifann the services required." W. Va.
 Code §5-11-9(1).

           25. Defendant discriminated against Plaintiffon the basis ofUs age when Defendant
fired Plaintiffin an effort to be "younger and hipper."
      26. As a direct and proximate result ofDefendant's unlawful conduct in violation of
the WVHRA.Plaintiffhas lost and will continue to lose mcome and benefits,and has suffixed and
continues to sufferhumiUation,embarrassment,mental and emotional distress,and lossofpersonal
dignity.
Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 11 of 12 PageID #: 16




                 COUNT n—AGE DISCRIMINATION IN VIOLATION OF THE AGE
                    . DISCRIMINATION IN EMFLOYMENT ACT OF 1967
             27. Plaintiff incoiporates by reference the allegations contained in the.preceding
   paragnqths as iffully set foift herein.

          28. The Age Discrimination in Employment Act of1967 C'ADEA"),29 U.S.C.§621
  aSsa» provides that "fte purpose ofthis Act[is]to promote enploymentofolda persons based
  on their ability rather than age; to prohibit arbitrary age discrimination in employment; to help
  employers and workers find ways of meeting problems arising fiom the impact of age on
  employment." 29 U.S.C.§ 621(b).
            29. Plaintiff falls within the age limits necessary for coverage by the ADEA,as such
  age limits are set forth in 29 U.S.C. § 631.
            30. Defendant is an "employer" under the ADEA,as defined in 29 U.S.C.§ 630(b).
           31.    According to the ADEA,it is"unlawful for an employer...to fail or rafiise to hire
 or to discharge any individual or otherwise discriminate against any individual with respect to his
 compensation,terms,conditions,or privileges ofemployment, because ofsuch individual's age."
 29 U.S.C. § 623(a)(1).
           32.   Defendant violated the ADEA when it disdiarged Plaintiff in an effort to be
"younger and hipper."

           33.   Defendant othawise discriminated against Plaintiffin violation ofthe ADEA in its
treatment ofPlaintiffin the months leading to Plaintiffs discharge.
      34. As a direct and proximate result of Defendant's unlawful conduct in violation of
the ADEA,Plaintiff has lost and will continue to lose income and benefits, and has suffered and
continues to suffer humiliation,embarrassment,mental and emotional distress,and loss ofpersonal
dignity.
Case 3:19-cv-00008 Document 1-1 Filed 01/03/19 Page 12 of 12 PageID #: 17




        WHEREFORE,Plaintiffrequestsjudgment against Defendant as follows;
               a.    Compensatory damages,including lost wages and benefits;
               b.    Emotional distress damages;

               c.    Punitive damages;

               d.    Attorney fees and costs;

               e.    Prejudgment interest on all amounts claims; and
               f.    Such fiirther reliefas the Court may find appropriate.
       PLAINTIFF DEMANDS A JURY TRIAL.

                                                  JIMBARACH,
                                                  Plaintiff,

                                                  By Counsel,




 Richard W.Walters(WVSB #6809)
 Carl W.Shaffer(WVSB #13260)
 Shaffer & Shaffer,PLLC
P.O.Box 3973
Charleston, WV 25339
Telq)hone:(304)344-8716
